 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4606 
 
AN ACT 
To authorize the issuance of right-of-way permits for natural gas pipelines in Glacier National Park, and for other purposes. 
 
 
1.Permits for existing natural gas pipelines 
(a)In generalThe Secretary of the Interior may issue right-of-way permits for each natural gas pipeline (including all appurtenances used in the operation of the natural gas pipeline) that, as of March 1, 2012, is located within the boundary of Glacier National Park.  
(b)Terms and conditionsA permit issued under subsection (a) shall be— 
(1)issued as a right-of-way renewal, consistent with laws (including regulations) generally applicable to utility rights-of-way within units of the National Park System;  
(2)for a width of not more than 25 feet on either side of the centerline of the natural gas pipeline; and  
(3)subject to any terms and conditions that the Secretary of the Interior determines to be necessary.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
